PAM FOSTER FLETCHER                                                                                    MISTY McADAMS
         JUDGE                                                                                      OFFICIAL COURT REPORTER
    ANDERSON COUNTY                                                                                     PALESTINE, TEXAS
      COURTHOUSE                                                                                  mcadamsreporting@windstream.net
500 NORTH CHURCH, SUITE 30
   PALESTINE, TEXAS 75801
       (903)723-7415
     (903) 723-7803 Fax
    HOUSTON COUNTY
      COURTHOUSE
401 EAST HOUSTON AVENUE
  CROCKETT, TEXAS 75835
  (936) 544-3255, EXT. 205
                                            349th JUDICIAL DISTRICT
                                               ANDERSON AND HOUSTON COUNTIES
     (936)545-0382 Fax



                                                                           FILED iN COURT OF APPEALS
                                                                               12th Court of Appeal;; District




          April 14, 2015
                                                                               CATHY S. LUSK/CLERK

          Twelfth Court of Appeals
          1517 West Front Street, Ste. 354
          Tyler, TX 75702

          RE:          Cause Number:               12-13-00333-CR
                       Trial Court Case Number:    12CR-115


          Style: Wilbert Walker
                       v.

                       The State of Texas


          In compliance with the Courts letter dated April 8, 2015, enclosed is the Exhibit S-1 for the
          above reference cause number.


          Sincerely,




          349m District Court Reporter


          Copy to file


          ENCLOSURE:
          Exhibit CD #12CR-115 Wilbert Walker